--------------------------------------------------------------------------------

EXHIBIT 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

        THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered
into as of March 25, 2003, between SCP POOL CORPORATION, a Delaware corporation
(the “Borrower”), BANK ONE, NA, as administrative agent (in such capacity, the
“Administrative Agent”) and the Required Lenders signatory hereto party to the
Credit Agreement referred to below.

BACKGROUND

A.

The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of November 27, 2001, as amended by (a) that
certain First Amendment to Credit Agreement dated as of January 10, 2002, (b)
that certain Second Amendment to Credit Agreement dated as of September 5, 2002,
and (c) that certain Third Amendment to Credit Agreement dated as of October
18, 2002 (as the same has been and may be amended, modified, supplemented, or
restated from time to time, the “Credit Agreement”; terms defined in the Credit
Agreement and not otherwise defined herein shall be used herein as defined in
the Credit Agreement).


B.

The Borrower has requested certain amendments to the Credit Agreement, and the
Administrative Agent and the Required Lenders have agreed to such amendments,
subject to the terms and conditions contained herein.


        NOW, THEREFORE, in consideration of the covenants, conditions and
agreements hereafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are all hereby acknowledged, the parties
hereto covenant and agree as follows:

1.

AMENDMENTS TO THE CREDIT AGREEMENT. The Credit Agreement is hereby amended as
follows:


(a)  

Amendment to Article I of the Credit Agreement. Effective as of the date hereof,
the following definitions in Article I of the Credit Agreement are amended and
restated in their entirety to read as follows:


          “Collateral Subsidiary” means any Subsidiary (other than Superior
Commerce) which at any time has either (i) total assets with a book value
(determined in accordance with Agreement Accounting Principles) equal to or
greater than five percent (5%) of the Borrower’s Consolidated Net Worth,
(ii) annual revenue (determined in accordance with Agreement Accounting
Principles) equal to or greater than five percent (5%) of the annual revenue of
the Borrower and its Subsidiaries on a consolidated basis (determined in
accordance with Agreement Accounting Principles) or (iii) delivered the
documents described in Section 6.21.


          “Guarantors” means collectively, all Subsidiaries (other than Superior
Commerce) of the Borrower (i) which are organized under the laws of the United
States of America, and (ii) which are parties to the Guaranty or have executed a
Guaranty Supplement (as defined in the Guaranty), and their respective
successors and assigns.


1

--------------------------------------------------------------------------------

(b)  

Additions to Article I of the Credit Agreement. Effective as of the date hereof,
Article I of the Credit Agreement is amended by adding the following definitions
in alphabetical order:


          “Permitted Accounts Securitization” means the sale under Agreement
Accounting Principles of, pledge or grant of a security interest in, or transfer
of an interest in, the following: (i) Accounts, (ii) any guaranties, letters of
credit, insurance, contracts, books, records (including data processing hardware
and software related thereto), information, chattel paper, instruments, general
intangibles, security interests, cash collections, cash proceeds, interest, late
charges, finance charges, documents, and inventory and goods (only to the extent
that such inventory and goods constitute returned and repossessed inventory and
goods), if any, the sale of which gave rise to such Accounts, all as related
solely to such Accounts being transferred, and (iii) any lockbox, P.O. Box and
other deposit account related solely to such Accounts being transferred (such
Accounts and such other related assets and collateral hereinafter collectively
referred to as “Transferred Securities”) on a limited recourse basis, provided
that the amount of any related Indebtedness does not exceed $100,000,000 at any
one time outstanding.


          “Superior Commerce” means Superior Commerce, L.L.C., a Delaware
limited liability company, and its successors and assigns.


(c)  

Amendment to Section 6.11(iii) of the Credit Agreement. Effective as of the date
hereof, Section 6.11(iii) of the Credit Agreement is amended and restated in its
entirety to read as follows:


    (iii)    So long as no Default or Unmatured Default has occurred and is
continuing or would occur as a result therefrom, Indebtedness arising in
connection with the Permitted Accounts Securitization.


(d)  

Amendment to Section 6.12 of the Credit Agreement. Effective as of the date
hereof, Section 6.12 of the Credit Agreement is amended and restated in its
entirety to read as follows:


    6.12   Merger. The Borrower will not, nor will it permit any Subsidiary to,
merge or consolidate with or into any other Person, except (i) a Subsidiary may
merge into the Borrower or a Wholly-Owned Subsidiary (other than Superior
Commerce), (ii) any other Person may merge into or consolidate with the Borrower
or any Subsidiary (other than Superior Commerce), provided that (a) the Borrower
or such Subsidiary is the surviving entity and (b) such merger or consolidation
is in connection with a Permitted Domestic Acquisition permitted pursuant to
Section 6.14(iii), and (c) any Subsidiary (other than Superior Commerce) may
merge into or consolidate with any other Person in order to consummate an
Acquisition permitted by Section 6.14.


2

--------------------------------------------------------------------------------

(e)  

Amendment to Section 6.13(iii) of the Credit Agreement. Effective as of the date
hereof, Section 6.13(iii) of Credit Agreement is amended and restated in its
entirety to read as follows:


    (iii)   Transfers of Property from the Borrower or any of its Subsidiaries
to the Borrower or any other Subsidiary (other than Superior Commerce); provided
however, any transfers of Property from the Borrower or any of its Subsidiaries
to a Subsidiary organized under the laws of a jurisdiction other than the United
States of America (such transfer herein called a “Foreign Transfer of Assets”)
together with the transactions described in Section 6.14(iv) shall not in the
aggregate exceed $10,000,000 during the term of this Agreement and shall be
permitted only so long as no Default or Unmatured Default has occurred and is
continuing or would result therefrom.


(f)  

Amendment to Section 6.13(iv) of the Credit Agreement. Effective as of the date
hereof, Section 6.13(iv) of the Credit Agreement is amended and restated in its
entirety as follows:


    (iv)   The Permitted Accounts Securitization.


(g)  

 Amendment to Section 6.15(vii) of the Credit Agreement. Effective as of the
date hereof, Section 6.15(vii) of the Credit Agreement is amended and restated
in its entirety to read as follows:


    (vii)   Liens incurred in connection with the Permitted Accounts
Securitization and which Liens attach solely to the Transferred Securities sold
or transferred in connection with the incurrence of Indebtedness arising in
connection with the Permitted Accounts Securitization.


(h)  

Amendment to Section 6.15(ix) of the Credit Agreement. Effective as of the date
hereof, Section 6.15(ix) of the Credit Agreement is amended and restated in its
entirety to read as follows:


    (ix)   Liens in favor of the Borrower or any Subsidiary (other than Superior
Commerce) organized under the laws of the United States of America.


(i)  

Amendment to Section 6.16 of the Credit Agreement. Effective as of the date
hereof, the reference to the phrase “Affiliate (other than a Subsidiary)” in
Section 6.16 of the Credit Agreement is deleted and the reference to the phrase
“Affiliate (other than a Subsidiary) or Superior Commerce” is inserted in lieu
thereof.


(j)  

Amendment to Section 6.19 of the Credit Agreement. Effective as of the date
hereof, Section 6.19 of the Credit Agreement is amended and restated in its
entirety to read as follows:


3

--------------------------------------------------------------------------------

    6.19   Lines of Business. The Borrower will not, nor will it permit any
Subsidiary to, engage in any line or lines of business activity other than the
businesses in which they are engaged on the date hereof (or in the case of
Superior Commerce, on March 25, 2003) or lines of business complementary or
reasonably related to the construction products or building materials industry.


(k)  

Amendment to Section 6.20 of the Credit Agreement. Effective as of the date
hereof, Section 6.20 of the Credit Agreement is amended and restated in its
entirety as follows:


    6.20   Prepayment of Debt. When a Default or Unmatured Default has occurred
and is continuing or will result therefrom, the Borrower will not, and will not
permit any Subsidiary to, prepay any Indebtedness, except (i) the Obligations
and (ii) the Indebtedness owed pursuant to the Permitted Accounts Securitization
so long as such prepayment is made by Superior Commerce solely from proceeds of
the Transferred Securities.


(l)  

Amendment to Section 6.21 of the Credit Agreement. Effective as of the date
hereof, the last sentence in Section 6.21 of the Credit Agreement is amended and
restated in its entirety to read as follows:


  Collateral Subsidiaries shall in any event at all times be comprised of
Subsidiaries (other than Superior Commerce so long as the Permitted Accounts
Securitization is effective) which, when aggregated with the total assets of the
Borrower, in the aggregate have total assets with book value (determined in
accordance with Agreement Accounting Principles) equal to or greater than
ninety-five percent (95%) of the total consolidated assets of the Borrower and
the Subsidiaries.


(m)  

Amendment to Section 6.24 of the Credit Agreement. Effective as of the date
hereof, Section 6.24 of the Credit Agreement is amended and restated in its
entirety to read as follows:


    6.24   Prohibition on Granting Negative Pledges. Except for this Agreement
and the Security Agreement, the Borrower will not, nor will it permit any
Subsidiary (other than Superior Commerce solely in connection with the Permitted
Accounts Securitization) to, enter into or become bound by any agreement,
understanding or arrangement that limits, restricts or impairs in any way the
right of the Borrower or any Subsidiary (other than Superior Commerce) to
create, assume or suffer to exist any Lien on any of the Borrower’s or such
Subsidiary’s Properties in favor of the Administrative Agent (or any successor
Administrative Agent) for the benefit of the Lenders.


(n)  

Amendment to Section 6.25 of the Credit Agreement. Effective as of the date
hereof, Section 6.25 of the Credit Agreement is amended and restated in its
entirety to read as follows:


4

--------------------------------------------------------------------------------

    6.25   Prohibition on Granting Restrictions on Distributions. Except for
this Agreement, the Borrower will not, nor will it permit any Subsidiary to,
enter into or become bound by any agreement, arrangement or understanding
(including without limitation, their respective certificate or articles of
incorporation, bylaws or other charter documents) that limits, restricts,
subordinates or impairs in any way the right or ability of the Borrower or any
Subsidiary (other than Superior Commerce solely in connection with the Permitted
Accounts Securitization) to make dividends or distributions to or Investments in
the Borrower or any Subsidiary or to repay any Indebtedness or obligation owed
to the Borrower or any Subsidiary.


(o)  

Addition to Article X of the Credit Agreement. Effective as of the date hereof,
a new Section 10.18 is added to Article X of the Credit Agreement to read in its
entirety as follows:


    10.18   Intercreditor Agreement. References are made to (i) that certain
Intercreditor Agreement dated as of March 27, 2003 by and between the
Administrative Agent and Bank One, NA, as agent (“Receivables Agent”) under the
Receivables Purchase Agreement defined below and (ii) that certain Receivables
Purchase Agreement dated as of March 27, 2003, by and among Superior Commerce,
SCP Distributors LLC, Jupiter Asset Securitization Corporation, the various
financial institutions from time to time party thereto and the Receivables
Agent, each as the same may be amended, restated or modified from time to time.
The Administrative Agent and the Lenders agree (i) to the terms of such
Intercreditor Agreement and (ii) that the terms and conditions of such
Intercreditor Agreement shall apply to the Obligations.


(p)  

Amendment to Schedule 1 of the Credit Agreement. Effective as of the date
hereof, all references in the Credit Agreement to “Schedule 1” shall be deemed
to refer to the “Schedule 1” attached hereto as Schedule 1.


2.

NO WAIVER. Nothing contained herein shall be construed as a waiver by the
Administrative Agent and the Lenders of any covenant or provision of the Credit
Agreement, the other Loan Documents, this Amendment, or of any other contract or
instrument among the Borrower, the Administrative Agent and the Lenders, and the
failure of the Administrative Agent or any Lender at any time or times hereafter
to require strict compliance by the Borrower of any provision thereof shall not
waive, affect or diminish any right of the Administrative Agent and the Lenders
to thereafter demand strict compliance therewith. The Administrative Agent and
the Lenders hereby reserve all rights granted under the Credit Agreement, the
other Loan Documents, this Amendment and any other contract or instrument among
the Borrower, the Administrative Agent and the Lenders.


3.

CONSENT. By their execution and delivery hereof, the Required Lenders direct the
Administrative Agent to execute, and consent to the execution by the
Administrative Agent of, such documents as shall be necessary to enable the
Borrower and its Subsidiaries to consummate the Permitted Accounts
Securitization, including without limitation, execution of documents
(i) releasing the Lien on the Transferred Securities, and (ii) in respect of
intercreditor arrangements with the agent for or any lender of the Indebtedness
arising in connection with the Permitted Accounts Securitization.


5

--------------------------------------------------------------------------------

4.

REPRESENTATIONS AND WARRANTIES TRUE; NO DEFAULT. By its execution and delivery
hereof, the Borrower represents and warrants to the Administrative Agent that,
as of the date hereof:


(a)  

after giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date hereof as made on and as
of such date, except for any representations and warranties made as of a
specific date, which shall be true and correct or shall have been true, as
applicable, in all material respects as of such specific date; and


(b)  

after giving effect to this Amendment, no event has occurred and is continuing
which constitutes a Default or an Unmatured Default.


5.

CONDITIONS OF EFFECTIVENESS. This Amendment shall not be effective until each of
the following conditions precedent shall have been satisfied:


(a)  

The Administrative Agent shall have received all of the following, each dated
(unless otherwise indicated) the date of this Amendment, in form and substance
reasonably satisfactory to the Administrative Agent:


(i)  

This Amendment executed by the Borrower, the Administrative Agent and the
Required Lenders and acknowledged by the Guarantors.


(ii)  

Such other documents as the Administrative Agent may reasonably request.


(b)  

No Default. No Default shall have occurred and be continuing.


(c)  

Representations and Warranties. All of the representations and warranties
contained in Article V of the Credit Agreement, as amended hereby and in the
other Loan Documents shall be true and correct on and as of the date of this
Amendment with the same force and effect as if such representations and
warranties had been made on and as of such date, except to the extent such
representations and warranties speak to a specific date.


6.

REFERENCE TO CREDIT AGREEMENT. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” or words of
like import shall mean and be a reference to the Credit Agreement, as affected
and amended by this Amendment.


7.

COUNTERPARTS; EXECUTION VIA FACSIMILE. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Amendment may be
validly executed and delivered by facsimile or other electronic transmission.


6

--------------------------------------------------------------------------------

8.

GOVERNING LAW; BINDING EFFECT. This Amendment shall be governed by and construed
in accordance with the laws of the State of Texas and shall be binding upon the
Borrower, the Administrative Agent, the Required Lenders and their respective
successors and assigns.


9.

HEADINGS. Section headings in this Amendment are included herein for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.


10.

LOAN DOCUMENT. This Amendment is a Loan Document and is subject to all
provisions of the Credit Agreement applicable to Loan Documents, all of which
are incorporated in this Amendment by reference the same as if set forth in this
Amendment verbatim.


11.

NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


[Balance of page intentionally left blank.]

7

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Borrower, the Required Lenders and the
Administrative Agent have executed this Amendment as of the date first above
written.

  BORROWER:     SCP POOL CORPORATION     By: /S/ MANUEL J. PEREZ DE LA MESA  
Manuel J. Perez de la Mesa   President and Chief Executive Officer

8

--------------------------------------------------------------------------------

  ADMINISTRATIVE AGENT AND LENDER:     BANK ONE, NA,   as Administrative Agent
and as a Lender     By: /S/ WILLIAM J. BOWNE   William J. Bowne   Managing
Director

9

--------------------------------------------------------------------------------

  OTHER LENDERS:     HIBERNIA NATIONAL BANK,   as Documentation Agent and as a
Lender     By: /S/ KATHARINE GONZALEZ   Katharine Gonzalez   Vice President

10

--------------------------------------------------------------------------------

  FLEET CAPITAL CORPORATION,   as Syndication Agent and as a Lender     By: /S/
DAN HUGHES   Dan Hughes   Vice President

11

--------------------------------------------------------------------------------

  BNP PARIBAS,   as a Lender     By: /S/ CRAIG PIERCE   Craig Pierce   Associate
  By: /S/ MIKE SHRYOCK   Mike Shryock   Vice President

12

--------------------------------------------------------------------------------

  REGIONS BANK,   as a Lender     By: /S/ JORGE E. GORIS   Jorge E. Goris  
Senior Vice President

13

--------------------------------------------------------------------------------

  THE FIFTH THIRD BANK,   as a Lender     By: /S/ MARIE MAGNIN   Marie Magnin  
Corporate Banking Officer

14

--------------------------------------------------------------------------------

        Guarantors hereby consent and agree to this Amendment and agree that,
subsequent to the execution of this Amendment, the Guaranty shall remain in full
force and effect and shall continue to be the legal, valid and binding
obligation of Guarantors enforceable against Guarantors in accordance with its
terms. In addition, Guarantors hereby agree that the Security Agreement and
other Loan Documents they are parties to, shall remain in full force and effect
and shall continue to (i) secure the Secured Obligations and (ii) be the legal,
valid and binding obligations of Guarantors and enforceable against Guarantors
in accordance with their respective terms.

GUARANTORS:     SCP DISTRIBUTORS LLC   ALLIANCE PACKAGING, INC.   SCP
INTERNATIONAL, INC.   FORT WAYNE POOLS, INC.     By: /S/ CRAIG K. HUBBARD  
Craig K. Hubbard   Chief Financial Officer, Secretary and   Treasurer of each of
the above entities     SCP PROPERTY CO.   SCP NORTHPARK LLC     By: /S/ LEONARD
MAFFEI   Leonard Maffei   Secretary of each of the above entities       SUPERIOR
POOL PRODUCTS LLC     By: /S/ CRAIG K. HUBBARD   Craig K. Hubbard   Secretary
and Treasurer       SCP ACQUISITION CO. LLC     By: SCP Distributors LLC,   as
its sole member     By: /S/ CRAIG K. HUBBARD   Craig K. Hubbard   Chief
Financial Officer, Secretary and   Treasurer

15

--------------------------------------------------------------------------------

  SCP SERVICES LP     By: SCP Distributors LLC,   as its general partner     By:
/S/ CRAIG K. HUBBARD   Craig K. Hubbard   Chief Financial Officer, Secretary and
  Treasurer

--------------------------------------------------------------------------------

ALL OTHER EXHIBITS ARE INTENTIONALLY OMITTED

16